Case 17-26772        Doc 41     Filed 12/10/18     Entered 12/10/18 16:17:20          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 26772
         Sammie L Gorden
         Willie M Gorden
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/07/2017.

         2) The plan was confirmed on 10/30/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/19/2018, 08/28/2018.

         5) The case was Dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26772             Doc 41           Filed 12/10/18    Entered 12/10/18 16:17:20                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $29,850.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                             $29,850.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $3,500.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $1,343.20
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,843.20

 Attorney fees paid and disclosed by debtor:                           $500.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                            Secured       37,145.00     37,805.01        37,805.01       6,327.80    1,906.62
 American Express                          Unsecured         971.22           NA               NA            0.00        0.00
 Athletico Physical Therapy                Unsecured      3,973.00            NA               NA            0.00        0.00
 Becket & Lee                              Unsecured      1,265.22       1,227.22         1,227.22           0.00        0.00
 Becket & Lee                              Unsecured      1,970.29       2,008.29         2,008.29           0.00        0.00
 Cavalry SPV I LLC Assignee of Capital O   Secured        1,773.27       1,773.27         1,773.27        325.05         0.00
 Cavalry SPV I LLC Assignee of Capital O   Unsecured           0.00         59.98            59.98           0.00        0.00
 Citizens Bank NA                          Secured       13,389.60       8,554.99         8,554.99           0.00        0.00
 Comcast                                   Unsecured         619.20           NA               NA            0.00        0.00
 Comenity Bank/Zales                       Secured        1,271.45           0.00         1,271.45        233.09         0.00
 Commonwealth Edison Company               Unsecured         450.58           NA               NA            0.00        0.00
 Credit First                              Unsecured         455.75        407.88           407.88           0.00        0.00
 Department Stores National Bank           Unsecured         519.69        503.60           503.60           0.00        0.00
 Discover Bank                             Unsecured      5,347.55       5,484.78         5,484.78           0.00        0.00
 Discover Bank                             Unsecured           0.00      5,319.09         5,319.09           0.00        0.00
 Eldorado Resorts Corp.                    Secured       10,000.00            NA               NA            0.00        0.00
 First National Bank Of Omaha              Unsecured      2,155.00       2,224.06         2,224.06           0.00        0.00
 Ford Motor Credit Corporation             Secured       31,173.00     31,316.18        31,316.18       5,241.75    1,579.36
 Fortiva                                   Unsecured         640.89           NA               NA            0.00        0.00
 GreenSky                                  Unsecured      1,506.90       1,575.46         1,575.46           0.00        0.00
 Internal Revenue Service                  Unsecured           0.00        156.59           156.59           0.00        0.00
 Internal Revenue Service                  Priority       3,095.95       2,942.65         2,942.65           0.00        0.00
 JB Robinson                               Unsecured         121.00           NA               NA            0.00        0.00
 Jefferson Capital Systems LLC             Unsecured         581.82        978.68           978.68           0.00        0.00
 Jefferson Capital Systems LLC             Unsecured         519.75        570.59           570.59           0.00        0.00
 Ocwen Loan Servicing LLC                  Secured        6,846.46       9,450.94         6,846.46      5,689.69         0.00
 Ocwen Loan Servicing LLC                  Secured        3,500.00       4,572.16         3,500.00      2,908.64         0.00
 Ocwen Loan Servicing LLC                  Secured      298,309.43    304,576.70       304,576.70            0.00        0.00
 Ocwen Loan Servicing LLC                  Secured       32,075.73     33,693.20        33,693.20            0.00        0.00
 Personal Finance Company                  Unsecured         771.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates             Unsecured      2,223.90       2,779.87         2,779.87           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-26772              Doc 41   Filed 12/10/18    Entered 12/10/18 16:17:20                 Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim         Claim        Principal       Int.
 Name                                   Class   Scheduled        Asserted      Allowed         Paid          Paid
 Portfolio Recovery Associates      Unsecured         577.00          612.17        612.17           0.00        0.00
 Quantum3 Group                     Unsecured      2,498.08         2,589.52      2,589.52           0.00        0.00
 Quantum3 Group                     Unsecured         286.13          175.88        175.88           0.00        0.00
 Quantum3 Group                     Unsecured         703.30          950.58        950.58           0.00        0.00
 Quantum3 Group                     Unsecured      1,280.03         4,709.50      4,709.50           0.00        0.00
 Quantum3 Group                     Secured        2,303.73         2,104.93      2,104.93        422.40         0.00
 Quantum3 Group                     Unsecured         614.43          599.97        599.97           0.00        0.00
 Quantum3 Group                     Unsecured         370.27          353.57        353.57           0.00        0.00
 Quantum3 Group                     Unsecured         537.47          537.47        537.47           0.00        0.00
 Quantum3 Group                     Unsecured      5,586.07         5,228.00      5,228.00        372.40         0.00
 Quantum3 Group                     Unsecured           0.00        2,051.93      2,051.93           0.00        0.00
 Soleil Management                  Unsecured      2,094.49              NA            NA            0.00        0.00
 U.S. Bank                          Unsecured         316.75             NA            NA            0.00        0.00
 U.S. Cellular                      Unsecured         616.00             NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim            Principal                Interest
                                                                Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $338,269.90                $0.00                  $0.00
       Mortgage Arrearage                                  $10,346.46            $8,598.33                  $0.00
       Debt Secured by Vehicle                             $77,676.18           $11,569.55              $3,485.98
       All Other Secured                                    $5,149.65              $980.54                  $0.00
 TOTAL SECURED:                                           $431,442.19           $21,148.42              $3,485.98

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                $0.00                $0.00
        Domestic Support Ongoing                                   $0.00                $0.00                $0.00
        All Other Priority                                     $2,942.65                $0.00                $0.00
 TOTAL PRIORITY:                                               $2,942.65                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                               $41,104.68               $372.40                  $0.00


 Disbursements:

           Expenses of Administration                              $4,843.20
           Disbursements to Creditors                             $25,006.80

 TOTAL DISBURSEMENTS :                                                                             $29,850.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-26772        Doc 41      Filed 12/10/18     Entered 12/10/18 16:17:20            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
